                                     Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 1 of 19



                              1   DAVID GROSSMAN (SBN 211326)
                                  dgrossman@loeb.com
                              2   LOEB & LOEB LLP
                                  10100 Santa Monica Blvd., Suite 2200
                              3   Los Angeles, CA 90067
                                  Telephone: 310.282.2000
                              4   Facsimile: 310.282.2200
                              5   Attorneys for Defendants
                                  APPLE INC., NBCUNIVERSAL MEDIA, LLC,
                              6   and STORYTELLER DISTRIBUTION CO., LLC,
                                  dba AMBLIN PARTNERS
                              7
                              8
                              9                               UNITED STATES DISTRICT COURT
                           10                           NORTHERN DISTRICT OF CALIFORNIA
                           11
                           12     DARREL JACKSON, dba JED                    Case No.: 4:20-cv-03232-JSW
                                  PRODUCTIONS,
                           13                                                Assigned to Hon. Jeffrey S. White
                                                 Plaintiff,
                           14
                                           v.
                           15                                                ANSWER OF DEFENDANTS
                                  APPLE, INC., a California corporation;     APPLE, INC., NBCUNIVERSAL
                           16     NBCUNIVERSAL MEDIA, LLC, a                 MEDIA, LLC, AND
                                  Delaware limited liability company;        STORYTELLER DISTRIBUTION
                           17     STORYTELLER DISTRIBUTION                   CO., LLC, dba AMBLIN
                                  CO., LLC, a Delaware limited liability     PARTNERS TO FIRST
                           18     company, dba AMBLIN PARTNERS;              AMENDED COMPLAINT
                                  DARYL ANDERSON and AMBER
                           19     ANDERSON, individually and doing
                                  business as NAKAMICHE MUZIC
                           20     PUBLISHING,                                First Amended Complaint Filed:
                                                                             June 2, 2020
                           21                    Defendants.
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                                      AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                             1       ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                     Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 2 of 19



                              1            Defendants Apple Inc.1 (“Apple”), NBCUniversal Media, LLC
                              2   (“NBCUniversal”) and Storyteller Distribution Co., LLC, dba Amblin Partners
                              3   (Amblin”) (collectively, the “Amazing Stories Defendants”) answer the First
                              4   Amended Complaint filed by plaintiff Darrel Jackson (“Plaintiff”) in this action as
                              5   follows:
                              6                                      INTRODUCTION
                              7            1.    No response to Paragraph 1 is required, as it purports to characterize
                              8   the claims in this action. To the extent a response is required, the Amazing Stories
                              9   Defendants admit that this action purports to seek damages and injunctive relief for
                           10     copyright infringement, slander of title, intentional interference with prospective
                           11     economic relations, false designation of origin and defamation.
                           12                                 JURISDICTION AND VENUE
                           13              2.    Paragraph 2 contains legal conclusions, to which no response is
                           14     required. To the extent a response is required, the Amazing Stories Defendants state
                           15     that they do not challenge the Court’s subject matter jurisdiction in this action.
                           16              3.    Paragraph 3 contains legal conclusions, to which no response is
                           17     required. To the extent a response is required, the Amazing Stories Defendants do
                           18     not challenge personal jurisdiction over them in this action. The Amazing Stories
                           19     Defendants lack knowledge or information sufficient to form a belief as to the
                           20     principal places of business and activities of the other Defendants in this action, and
                           21     on that basis deny the allegations contained in Paragraph 3 as they pertain to those
                           22     other Defendants.
                           23              4.    Paragraph 4 contains legal conclusions, to which no response is
                           24     required. To the extent a response is required, the Amazing Stories Defendants do
                           25     not challenge venue in this action.
                           26
                           27
                                          Plaintiff improperly commenced this action against “Apple, Inc.” The
                                           1
                           28     proper name for this entity is “Apple Inc.” (without the comma).
                                                                                           AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                                2         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                     Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 3 of 19



                              1                                          PARTIES
                              2            5.    The Amazing Stories Defendants lack knowledge or information
                              3   sufficient to form a belief as to the truth of the allegations contained in Paragraph 5,
                              4   and on that basis deny said allegations.
                              5            6.    Apple admits the allegations contained in Paragraph 6. NBCUniversal
                              6   and Amblin lack knowledge or information sufficient to form a belief as to the truth
                              7   of the allegations contained in Paragraph 6, and on that basis deny said allegations.
                              8            7.    NBCUniversal denies the allegations contained in Paragraph 7, except
                              9   admits that NBCUniversal and/or its subsidiaries conduct business in the Northern
                           10     District of California. Apple and Amblin lack knowledge or information sufficient
                           11     to form a belief as to the truth of the allegations contained in Paragraph 7, and on
                           12     that basis deny said allegations.
                           13              8.    Amblin denies the allegations contained in Paragraph 8, except admits
                           14     that its headquarters are in Universal City, California, that it is qualified to do
                           15     business in the Northern District of California, and that it co-produced Amazing
                           16     Stories. Apple and NBCUniversal lack knowledge or information sufficient to form
                           17     a belief as to the truth of the allegations contained in Paragraph 8, and on that basis
                           18     deny said allegations.
                           19              9.    No response to Paragraph 9 is required, as it purports to define terms
                           20     used in the First Amended Complaint.
                           21              10.   The Amazing Stories Defendants lack knowledge or information
                           22     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           23     10, and on that basis deny said allegations.
                           24              11.   The Amazing Stories Defendants lack knowledge or information
                           25     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           26     11, and on that basis deny said allegations.
                           27
                           28

                                                                                           AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                                 3        ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                     Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 4 of 19



                              1            12.   The Amazing Stories Defendants lack knowledge or information
                              2   sufficient to form a belief as to the truth of the allegations contained in Paragraph
                              3   12, and on that basis deny said allegations.
                              4            13.   The Amazing Stories Defendants deny the allegations contained in
                              5   Paragraph 13 to the extent they concern the Amazing Stories Defendants, and lack
                              6   knowledge or information sufficient to form a belief as to the truth of the allegations
                              7   contained in Paragraph 13 to the extent they concern other Defendants, and on that
                              8   basis they deny said allegations.
                              9                   FIRST CLAIM – COPYRIGHT INFRINGEMENT
                           10                          (Against the Amazing Stories Defendants)
                           11              14.   The Amazing Stories Defendants lack knowledge or information
                           12     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           13     14, and on that basis deny said allegations.
                           14              15.   The Amazing Stories Defendants lack knowledge or information
                           15     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           16     15, and on that basis deny said allegations.
                           17              16.   The Amazing Stories Defendants deny that any evidence of Plaintiff’s
                           18     purported certificate of copyright registration with the United States Copyright
                           19     Office is attached as Exhibit 1 to the First Amended Complaint, and otherwise lack
                           20     knowledge or information sufficient to form a belief as to the truth of the allegations
                           21     contained in Paragraph 16, and on that basis deny said allegations.
                           22              17.   The Amazing Stories Defendants deny the allegations contained in
                           23     Paragraph 17, except admit that the television series titled Amazing Stories was
                           24     released on Apple TV+ on or about March 6, 2020, and that Episode 2 of Amazing
                           25     Stories (the “Episode”), which is titled The Heat and was released on Apple TV+ on
                           26     or about March 13, 2020, and is a ghost story about two friends on a high school
                           27     track team navigating their feelings for one another after one friend dies and, as a
                           28     ghost, helps the other train to win a college track scholarship.

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                               4         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                     Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 5 of 19



                              1            18.   The Amazing Stories Defendants deny the allegations contained in
                              2   Paragraph 18, except admit that NBCUniversal obtained a license from Defendant
                              3   Nakamiche Muzic Publishing (“Nakamiche”) for use of the musical composition
                              4   and recording titled “Side Show” (the “Song”) in the Episode, and used the Song as
                              5   authorized under the terms of that license, for approximately 90 seconds in the
                              6   Episode.
                              7            19.   The Amazing Stories Defendants lack knowledge or information
                              8   sufficient to form a belief as to the truth of the allegations contained in Paragraph
                              9   19, and on that basis deny said allegations, except admit that NBCUniversal
                           10     obtained a license for use of the Song from Nakamiche.
                           11              20.   The Amazing Stories Defendants deny the allegations contained in
                           12     Paragraph 20.
                           13              21.   The Amazing Stories Defendants deny the allegations contained in
                           14     Paragraph 21, except admit that Plaintiff provided NBCUniversal with what
                           15     purports to be a copy of a registration for a sound cassette for a work entitled “Side
                           16     Show”, that Plaintiff sent Defendants a demand letter, and that a portion of the Song
                           17     was included in the Episode.
                           18              22.   The Amazing Stories Defendants deny the allegations contained in
                           19     Paragraph 22.
                           20              23.   The Amazing Stories Defendants deny the allegations contained in
                           21     Paragraph 23.
                           22              24.   The Amazing Stories Defendants deny the allegations contained in
                           23     Paragraph 24.
                           24              25.   The Amazing Stories Defendants deny the allegations contained in
                           25     Paragraph 25.
                           26              26.   The Amazing Stories Defendants deny the allegations contained in
                           27     Paragraph 26 to the extent they concern the Amazing Stories Defendants, and they
                           28     lack knowledge or information sufficient to form a belief as to the truth of the

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                               5         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                     Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 6 of 19



                              1   allegations contained in Paragraph 26 to the extent they concern other Defendants,
                              2   and on that basis they deny said allegations.
                              3      SECOND CLAIM – CONTRIBUTORY COPYRIGHT INFRINGEMENT
                              4                       (Against the NAKAMICHE DEFENDANTS)
                              5            27.   The Amazing Stories Defendants repeat and reassert their responses to
                              6   the allegations contained in Paragraphs 1 through 26 as though fully set forth herein.
                              7            28.   The Amazing Stories Defendants lack knowledge or information
                              8   sufficient to form a belief as to the truth of the allegations contained in Paragraph
                              9   28, and on that basis deny said allegations, except admit that Nakamiche is listed as
                           10     the relevant administrator for the Song through ASCAP, that Nakamiche
                           11     represented that it administers 100% of the publishing rights and master rights for
                           12     the Song, and that Nakamiche authorized the Amazing Stories Defendants’ use of
                           13     the Song in the Episode.
                           14              29.   The Amazing Stories Defendants lack knowledge or information
                           15     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           16     29, and on that basis deny said allegations, except admit that Nakamiche is listed as
                           17     the relevant administrator for the Song through ASCAP, that Nakamiche
                           18     represented that it administers 100% of the publishing rights and master rights for
                           19     the Song, and that Nakamiche authorized the Amazing Stories Defendants’ use of
                           20     the Song in the Episode.
                           21              30.   The Amazing Stories Defendants lack knowledge or information
                           22     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           23     30, and on that basis deny said allegations.
                           24              31.   The Amazing Stories Defendants lack knowledge or information
                           25     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           26     31, and on that basis deny said allegations.
                           27              32.   The Amazing Stories Defendants deny the allegations contained in
                           28     Paragraph 32 to the extent they concern Amazing Stories Defendants, specifically

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                               6         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                     Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 7 of 19



                              1   denying that they engaged in any infringing conduct, and they lack knowledge or
                              2   information sufficient to form a belief as to the truth of the allegations contained in
                              3   Paragraph 32 to the extent they concern other Defendants, and on that basis they
                              4   deny said allegations.
                              5            33.   The Amazing Stories Defendants deny that they engaged in any
                              6   infringing conduct, admit that they relied on the ASCAP registration and the
                              7   representations made by Nakamiche regarding ownership of the Song, and they lack
                              8   knowledge or information sufficient to form a belief as to the truth of the allegations
                              9   contained in Paragraph 33 to the extent they concern other Defendants, and on that
                           10     basis they deny said allegations.
                           11              34.   The Amazing Stories Defendants lack knowledge or information
                           12     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           13     34, and on that basis deny said allegations, except admit that Nakamiche continues
                           14     to represent to them that Nakamiche administers 100% of the publishing rights and
                           15     master rights for the Song.
                           16              35.   Paragraph 35 contains legal conclusions, to which no response is
                           17     required. To the extent a response is required, the Amazing Stories Defendants lack
                           18     knowledge or information sufficient to form a belief as to the truth of the allegations
                           19     contained in Paragraph 35, and on that basis deny said allegations.
                           20              36.   Paragraph 36 contains legal conclusions, to which no response is
                           21     required. To the extent a response is required, the Amazing Stories Defendants state
                           22     that they lack knowledge or information sufficient to form a belief as to the truth of
                           23     the allegations contained in Paragraph 36, and on that basis deny said allegations.
                           24              37.   Paragraph 37 contains legal conclusions, to which no response is
                           25     required. To the extent a response is required, the Amazing Stories Defendants
                           26     deny the allegations contained in Paragraph 37 to the extent they concern the
                           27     Amazing Stories Defendants, and lack knowledge or information sufficient to form
                           28

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                               7         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                     Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 8 of 19



                              1   a belief as to the truth of the allegations contained in Paragraph 37 to the extent they
                              2   concern other Defendants, and on that basis they deny said allegations.
                              3            38.   Paragraph 38 contains legal conclusions, to which no response is
                              4   required. To the extent a response is required, the Amazing Stories Defendants lack
                              5   knowledge or information sufficient to form a belief as to the truth of the allegations
                              6   contained in Paragraph 38, and on that basis deny said allegations.
                              7            39.   The Amazing Stories Defendants deny the allegations contained in
                              8   Paragraph 39 to the extent they concern the Amazing Stories Defendants, and lack
                              9   knowledge or information sufficient to form a belief as to the truth of the allegations
                           10     contained in Paragraph 39 to the extent they concern other Defendants, and on that
                           11     basis they deny said allegations.
                           12                           THIRD CLAIM – SLANDER OF TITLE
                           13                         (Against the NAKAMICHE DEFENDANTS)
                           14              40.   The Amazing Stories Defendants repeat and reassert their responses to
                           15     the allegations contained in Paragraphs 1 through 39 as though fully set forth herein.
                           16              41.   The Amazing Stories Defendants lack knowledge or information
                           17     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           18     41, and on that basis deny said allegations, except admit that Nakamiche is listed as
                           19     the relevant administrator for the Song through ASCAP, that Nakamiche
                           20     represented that it administers 100% of the publishing rights and master rights for
                           21     the Song, and that Nakamiche authorized the Amazing Stories Defendants’ use of
                           22     the Song in the Episode.
                           23              42.   The Amazing Stories Defendants lack knowledge or information
                           24     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           25     42, and on that basis deny said allegations.
                           26              43.   Paragraph 43 contains legal conclusions, to which no response is
                           27     required. To the extent a response is required, the Amazing Stories Defendants lack
                           28

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                               8         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                     Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 9 of 19



                              1   knowledge or information sufficient to form a belief as to the truth of the allegations
                              2   contained in Paragraph 43, and on that basis deny said allegations.
                              3            44.   Paragraph 44 contains legal conclusions, to which no response is
                              4   required. To the extent a response is required, the Amazing Stories Defendants lack
                              5   knowledge or information sufficient to form a belief as to the truth of the allegations
                              6   contained in Paragraph 44, and on that basis deny said allegations.
                              7            45.   Paragraph 45 contains legal conclusions, to which no response is
                              8   required. To the extent a response is required, the Amazing Stories Defendants lack
                              9   knowledge or information sufficient to form a belief as to the truth of the allegations
                           10     contained in Paragraph 45, and on that basis deny said allegations.
                           11              46.   Paragraph 46 contains legal conclusions, to which no response is
                           12     required. To the extent a response is required, the Amazing Stories Defendants lack
                           13     knowledge or information sufficient to form a belief as to the truth of the allegations
                           14     contained in Paragraph 46, and on that basis deny said allegations.
                           15              47.   Paragraph 47 contains legal conclusions, to which no response is
                           16     required. To the extent a response is required, the Amazing Stories Defendants lack
                           17     knowledge or information sufficient to form a belief as to the truth of the allegations
                           18     contained in Paragraph 47, and on that basis deny said allegations, except admit that
                           19     NBCUniversal reasonably relied on Nakamiche’s registration as the relevant
                           20     administrator of the Song through ASCAP, and representations that it administers
                           21     100% of the publishing rights and master rights for the Song, in licensing its use of
                           22     the Song from Nakamiche.
                           23              48.   Paragraph 48 contains legal conclusions, to which no response is
                           24     required. To the extent a response is required, the Amazing Stories Defendants state
                           25     that they lack knowledge or information sufficient to form a belief as to the truth of
                           26     the allegations contained in Paragraph 48, and on that basis deny said allegations.
                           27              49.   Paragraph 49 contains legal conclusions, to which no response is
                           28     required. To the extent a response is required, the Amazing Stories Defendants lack

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                               9         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                    Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 10 of 19



                              1   knowledge or information sufficient to form a belief as to the truth of the allegations
                              2   contained in Paragraph 49, and on that basis deny said allegations.
                              3            50.   The Amazing Stories Defendants lack knowledge or information
                              4   sufficient to form a belief as to the truth of the allegations contained in Paragraph
                              5   50, and on that basis deny said allegations, except admit that NBCUniversal paid
                              6   Nakamiche a license fee for use of the Song in the Episode.
                              7            51.   The Amazing Stories Defendants lack knowledge or information
                              8   sufficient to form a belief as to the truth of the allegations contained in Paragraph
                              9   51, and on that basis deny said allegations.
                           10              52.   Paragraph 52 contains legal conclusions, to which no response is
                           11     required. To the extent a response is required, the Amazing Stories Defendants state
                           12     that they lack knowledge or information sufficient to form a belief as to the truth of
                           13     the allegations contained in Paragraph 52, and on that basis deny said allegations.
                           14              53.   Paragraph 53 contains legal conclusions, to which no response is
                           15     required. To the extent a response is required, the Amazing Stories Defendants lack
                           16     knowledge or information sufficient to form a belief as to the truth of the allegations
                           17     contained in Paragraph 53, and on that basis deny said allegations, except admit that
                           18     Nakamiche is listed as the relevant administrator for the Song through ASCAP, and
                           19     that this information is publicly available and searchable.
                           20              54.   Paragraph 54 contains legal conclusions, to which no response is
                           21     required. To the extent a response is required, the Amazing Stories Defendants lack
                           22     knowledge or information sufficient to form a belief as to the truth of the allegations
                           23     contained in Paragraph 54, and on that basis deny said allegations, except admit that
                           24     Nakamiche continues to represent to them that Nakamiche administers 100% of the
                           25     publishing rights and master rights for the Song.
                           26
                           27
                           28

                                                                                           AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                              10          ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                    Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 11 of 19



                              1              FOURTH CLAIM – INTENTIONAL INTERFERENCE WITH
                              2
                                                      PROSPECTIVE ECONOMIC RELATIONS
                              3
                                                      (Against the NAKAMICHE DEFENDANTS)
                              4
                                           55.   The Amazing Stories Defendants repeat and reassert their responses to
                              5
                                  the allegations contained in Paragraphs 1 through 54 as though fully set forth herein.
                              6
                                           56.   The Amazing Stories Defendants lack knowledge or information
                              7
                                  sufficient to form a belief as to the truth of the allegations contained in Paragraph
                              8
                                  56, and on that basis deny said allegations, except admit that customary and typical
                              9
                                  music licensing practice is to identify the relevant administrator for the relevant
                           10
                                  composition through ASCAP or another performing rights organization’s website.
                           11
                                           57.   The Amazing Stories Defendants lack knowledge or information
                           12
                                  sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           13
                                  57, and on that basis deny said allegations, except specifically deny that they have
                           14
                                  an economic relationship with Plaintiff, and admit that NBCUniversal obtained a
                           15
                                  valid license from Nakamiche for use of the Song in the Episode, and used the Song
                           16
                                  solely as authorized under the terms of that license.
                           17
                                           58.   The Amazing Stories Defendants deny the allegations contained in
                           18
                                  Paragraph 58 that they have an economic relationship with Plaintiff, and otherwise
                           19
                                  lack knowledge or information sufficient to form a belief as to the truth of the
                           20
                                  allegations contained in Paragraph 58, and on that basis deny said allegations.
                           21
                                           59.   The Amazing Stories Defendants lack knowledge or information
                           22
                                  sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           23
                                  59, and on that basis deny said allegations.
                           24
                                           60.   The Amazing Stories Defendants deny the allegations contained in
                           25
                                  Paragraph 60 that they have an economic relationship with Plaintiff, and otherwise
                           26
                                  lack knowledge or information sufficient to form a belief as to the truth of the
                           27
                                  allegations contained in Paragraph 60, and on that basis deny said allegations.
                           28

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                              11         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                    Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 12 of 19



                              1            61.   Paragraph 61 contains legal conclusions, to which no response is
                              2   required. To the extent a response is required, the Amazing Stories Defendants lack
                              3   knowledge or information sufficient to form a belief as to the truth of the allegations
                              4   contained in Paragraph 61, and on that basis deny said allegations, except admit that
                              5   Nakamiche represented that it administers 100% of the publishing rights and master
                              6   rights for the Song, and that NBCUniversal’s reliance on this representation, in
                              7   addition to the identification of Nakamiche as the relevant administrator through
                              8   ASCAP, was reasonable.
                              9            62.   Paragraph 62 contains legal conclusions, to which no response is
                           10     required. To the extent a response is required, the Amazing Stories Defendants lack
                           11     knowledge or information sufficient to form a belief as to the truth of the allegations
                           12     contained in Paragraph 62, and on that basis deny said allegations.
                           13              63.   Paragraph 63 contains legal conclusions, to which no response is
                           14     required. To the extent a response is required, the Amazing Stories Defendants
                           15     deny the allegation contained in Paragraph 63 that they engaged in direct
                           16     infringement of Plaintiff’s purported copyrights in the Song, and otherwise lack
                           17     knowledge or information sufficient to form a belief as to the truth of the allegations
                           18     contained in Paragraph 63, and on that basis deny said allegations.
                           19              64.   The Amazing Stories Defendants lack knowledge or information
                           20     sufficient to form a belief as to the truth of the allegations contained in Paragraph
                           21     64, and on that basis deny said allegations.
                           22              65.   The Amazing Stories Defendants deny the allegations contained in
                           23     Paragraph 65 to the extent they concern the Amazing Stories Defendants, and lack
                           24     knowledge or information sufficient to form a belief as to the truth of the allegations
                           25     contained in Paragraph 65 to the extent they concern other Defendants, and on that
                           26     basis they deny said allegations.
                           27              66.   Paragraph 66 contains legal conclusions, to which no response is
                           28     required. To the extent a response is required, the Amazing Stories Defendants state

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                              12         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                    Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 13 of 19



                              1   that they lack knowledge or information sufficient to form a belief as to the truth of
                              2   the allegations contained in Paragraph 66, and on that basis deny said allegations.
                              3            67.   Paragraph 67 contains legal conclusions, to which no response is
                              4   required. To the extent a response is required, the Amazing Stories Defendants state
                              5   that they lack knowledge or information sufficient to form a belief as to the truth of
                              6   the allegations contained in Paragraph 67, and on that basis deny said allegations.
                              7            68.   Paragraph 68 contains legal conclusions, to which no response is
                              8   required. To the extent a response is required, the Amazing Stories Defendants state
                              9   that they lack knowledge or information sufficient to form a belief as to the truth of
                           10     the allegations contained in Paragraph 68, and on that basis deny said allegations.
                           11              69.   Paragraph 69 contains legal conclusions, to which no response is
                           12     required. To the extent a response is required, the Amazing Stories Defendants state
                           13     that they lack knowledge or information sufficient to form a belief as to the truth of
                           14     the allegations contained in Paragraph 69, and on that basis deny said allegations.
                           15              70.   Paragraph 70 contains legal conclusions, to which no response is
                           16     required. To the extent a response is required, the Amazing Stories Defendants state
                           17     that they lack knowledge or information sufficient to form a belief as to the truth of
                           18     the allegations contained in Paragraph 70, and on that basis deny said allegations.
                           19              71.   Paragraph 71 contains legal conclusions, to which no response is
                           20     required. To the extent a response is required, the Amazing Stories Defendants state
                           21     that they lack knowledge or information sufficient to form a belief as to the truth of
                           22     the allegations contained in Paragraph 71, and on that basis deny said allegations.
                           23                    FIFTH CLAIM – FALSE DESIGNATION OF ORIGIN
                           24                         (Against the NAKAMICHE DEFENDANTS)
                           25              72.   The Amazing Stories Defendants repeat and reassert their responses to
                           26     the allegations contained in Paragraphs 1 through 71 as though fully set forth herein.
                           27              73.   Paragraph 73 contains legal conclusions, to which no response is
                           28     required. To the extent a response is required, the Amazing Stories Defendants state

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                              13         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                    Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 14 of 19



                              1   that they lack knowledge or information sufficient to form a belief as to the truth of
                              2   the allegations contained in Paragraph 73, and on that basis deny said allegations.
                              3            74.   Paragraph 74 contains legal conclusions, to which no response is
                              4   required. To the extent a response is required, the Amazing Stories Defendants state
                              5   that they lack knowledge or information sufficient to form a belief as to the truth of
                              6   the allegations contained in Paragraph 74, and on that basis deny said allegations.
                              7            75.   Paragraph 75 contains legal conclusions, to which no response is
                              8   required. To the extent a response is required, the Amazing Stories Defendants state
                              9   that they lack knowledge or information sufficient to form a belief as to the truth of
                           10     the allegations contained in Paragraph 75, and on that basis deny said allegations.
                           11              76.   Paragraph 76 contains legal conclusions, to which no response is
                           12     required. To the extent a response is required, the Amazing Stories Defendants state
                           13     that they lack knowledge or information sufficient to form a belief as to the truth of
                           14     the allegations contained in Paragraph 76, and on that basis deny said allegations.
                           15              77.   Paragraph 77 contains legal conclusions, to which no response is
                           16     required. To the extent a response is required, the Amazing Stories Defendants state
                           17     that they lack knowledge or information sufficient to form a belief as to the truth of
                           18     the allegations contained in Paragraph 77, and on that basis deny said allegations.
                           19              78.   Paragraph 78 contains legal conclusions, to which no response is
                           20     required. To the extent a response is required, the Amazing Stories Defendants state
                           21     that they lack knowledge or information sufficient to form a belief as to the truth of
                           22     the allegations contained in Paragraph 78, and on that basis deny said allegations.
                           23              79.   No response to Paragraph 79 is required, as it purports to characterize
                           24     the relief sought by Plaintiff in this action. To the extent a response is required, the
                           25     Amazing Stories Defendants admit that Plaintiff purports to seek an award of his
                           26     reasonable attorneys’ fees.
                           27
                           28

                                                                                           AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                               14         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                    Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 15 of 19



                              1                        SIXTH CLAIM – DEFAMATION PER SE
                              2                                 (Against A. ANDERSON)
                              3            80.   The Amazing Stories Defendants repeat and reassert their responses to
                              4   the allegations contained in Paragraphs 1 through 79 as though fully set forth herein.
                              5            81.   Paragraph 81 contains legal conclusions, to which no response is
                              6   required. To the extent a response is required, the Amazing Stories Defendants state
                              7   that they lack knowledge or information sufficient to form a belief as to the truth of
                              8   the allegations contained in Paragraph 81, and on that basis deny said allegations,
                              9   except admit that Defendant Amber Anderson communicated and represented to
                           10     NBCUniversal that Plaintiff has previously tried to claim ownership of the Song and
                           11     other music produced by Defendant Daryl Anderson, p/k/a “DJ Daryl”, and induced
                           12     a third party into giving him $140,000 by telling that third party that Plaintiff
                           13     produced all of the songs on the album “41Fivin”, which includes the Song.
                           14              82.   To the extent the allegations in Paragraph 82 concern the statements
                           15     referenced in Paragraph 81, the Amazing Stories Defendants admit the allegations
                           16     contained in Paragraph 82.
                           17              83.   Paragraph 83 contains legal conclusions, to which no response is
                           18     required. To the extent a response is required, the Amazing Stories Defendants lack
                           19     knowledge or information sufficient to form a belief as to the truth of the allegations
                           20     contained in Paragraph 83, and on that basis deny said allegations.
                           21              84.   Paragraph 84 contains legal conclusions, to which no response is
                           22     required. To the extent a response is required, the Amazing Stories Defendants lack
                           23     knowledge or information sufficient to form a belief as to the truth of the allegations
                           24     contained in Paragraph 84, and on that basis deny said allegations.
                           25              85.   Paragraph 85 contains legal conclusions, to which no response is
                           26     required. To the extent a response is required, the Amazing Stories Defendants lack
                           27     knowledge or information sufficient to form a belief as to the truth of the allegations
                           28     contained in Paragraph 85, and on that basis deny said allegations.

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                              15         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                    Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 16 of 19



                              1            86.   Paragraph 86 contains legal conclusions, to which no response is
                              2   required. To the extent a response is required, the Amazing Stories Defendants lack
                              3   knowledge or information sufficient to form a belief as to the truth of the allegations
                              4   contained in Paragraph 86, and on that basis deny said allegations.
                              5            87.   Paragraph 87 contains legal conclusions, to which no response is
                              6   required. To the extent a response is required, the Amazing Stories Defendants lack
                              7   knowledge or information sufficient to form a belief as to the truth of the allegations
                              8   contained in Paragraph 87, and on that basis deny said allegations.
                              9            88.   Paragraph 88 contains legal conclusions, to which no response is
                           10     required. To the extent a response is required, the Amazing Stories Defendants lack
                           11     knowledge or information sufficient to form a belief as to the truth of the allegations
                           12     contained in Paragraph 88, and on that basis deny said allegations.
                           13              89.   Paragraph 89 contains legal conclusions, to which no response is
                           14     required. To the extent a response is required, the Amazing Stories Defendants lack
                           15     knowledge or information sufficient to form a belief as to the truth of the allegations
                           16     contained in Paragraph 89, and on that basis deny said allegations.
                           17              90.   Paragraph 90 contains legal conclusions, to which no response is
                           18     required. To the extent a response is required, the Amazing Stories Defendants lack
                           19     knowledge or information sufficient to form a belief as to the truth of the allegations
                           20     contained in Paragraph 90, and on that basis deny said allegations.
                           21                      SEVENTH CLAIM – DECLARATORY RELIEF
                           22                                    (Against All Defendants)
                           23              91.   The Amazing Stories Defendants repeat and reassert their responses to
                           24     the allegations contained in Paragraphs 1 through 90 as though fully set forth herein.
                           25              92.   The Amazing Stories Defendants deny the allegations contained in
                           26     Paragraph 92 to the extent they concern the Amazing Stories Defendants, except
                           27     admit that they contest and dispute that Plaintiff has established any ownership
                           28     interest in the Song, that ASCAP’s listing of Nakamiche is incorrect, and that

                                                                                          AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                              16         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                    Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 17 of 19



                              1   Nakamiche lacks the rights to administer the publishing and master rights for the
                              2   Song. To the extent the allegations contained in Paragraph 92 concern other
                              3   Defendants, the Amazing Stories Defendants lack knowledge or information
                              4   sufficient to form a belief as to the truth of the allegations contained in Paragraph 92
                              5   to the extent they concern other Defendants, and on that basis they deny said
                              6   allegations.
                              7            93.   No response to Paragraph 93 is required, as it purports to characterize
                              8   the relief Plaintiff seeks in this action. To the extent a response is required, the
                              9   Amazing Stories Defendants admit that Plaintiff purports to seek a declaration that
                           10     he owns the Song.
                           11                                  AFFIRMATIVE DEFENSES
                           12              As separate and affirmative defenses to the First Amended Complaint, the
                           13     Amazing Stories Defendants allege as follows:
                           14                               FIRST AFFIRMATIVE DEFENSE
                           15                                     (Statute of Limitations)
                           16              1.    Plaintiff’s claims of copyright ownership are barred by the applicable
                           17     statute of limitations.
                           18                               SECOND AFFIRMATIVE DEFENSE
                           19                                             (License)
                           20              2.    Plaintiff’s claims against the Amazing Stories Defendants are barred
                           21     because NBCUniversal has a valid license for use of the Song.
                           22                               THIRD AFFIRMATIVE DEFENSE
                           23                                             (Laches)
                           24              3.    Plaintiff’s claims against the Amazing Stories Defendants are barred by
                           25     the equitable doctrine of laches.
                           26
                           27
                           28

                                                                                           AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                               17         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                    Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 18 of 19



                              1                           FOURTH AFFIRMATIVE DEFENSE
                              2                                          (Estoppel)
                              3            4.    Plaintiff’s claims against the Amazing Stories Defendants are barred by
                              4   the doctrine of estoppel.
                              5                             FIFTH AFFIRMATIVE DEFENSE
                              6                                           (Waiver)
                              7            5.    Plaintiff’s claims against the Amazing Stories Defendants are barred by
                              8   the doctrine of waiver.
                              9                             SIXTH AFFIRMATIVE DEFENSE
                           10                                      (Reasonable Reliance)
                           11              6.    Plaintiff’s claim for damages against the Amazing Stories Defendants
                           12     is barred because Nakamiche is listed as the relevant administrator for the Song
                           13     through ASCAP and the Amazing Stories Defendants reasonably relied on that
                           14     listing.
                           15                            SEVENTH AFFIRMATIVE DEFENSE
                           16                                      (Monetary Damages)
                           17              7.    Plaintiff’s claim for injunctive relief enjoining the Amazing Stories
                           18     Defendants’ use of the Song is barred because monetary damages would provide an
                           19     adequate remedy for Plaintiff’s alleged injury.
                           20                             EIGHTH AFFIRMATIVE DEFENSE
                           21                                         (Unclean Hands)
                           22              8.    Plaintiff’s claims against the Amazing Stories Defendants are barred by
                           23     the doctrine of unclean hands.
                           24
                           25              WHEREFORE, Defendants pray as follows:
                           26              1.    That Plaintiff recovers nothing by reason of his First Amended
                           27     Complaint, and that the First Amended Complaint be dismissed with prejudice;
                           28

                                                                                           AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                               18         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
                                    Case 4:20-cv-03232-JSW Document 17 Filed 06/26/20 Page 19 of 19



                              1            2.      That the Amazing Stories Defendants be awarded all costs, fees,
                              2   expenses and disbursements that they have incurred and will incur in the defense of
                              3   this suit; and
                              4            3.      For such other and further relief as the Court deems just and proper.
                              5
                              6   Dated: June 26, 2020                       LOEB & LOEB LLP
                                                                             DAVID GROSSMAN
                              7
                              8                                              By:       /s/ David Grossman
                                                                                   David Grossman
                              9                                                    Attorneys for Defendants
                                                                                   APPLE INC., NBCUNIVERSAL
                           10                                                      MEDIA, LLC, and STORYTELLER
                                                                                   DISTRIBUTION CO., LLC, dba
                           11                                                      AMBLIN PARTNERS
                           12
                           13
                           14
                           15
                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                                                                             AMAZING STORIES DEFENDANTS’
      Loeb & Loeb
A Limited Liability Partnership
                                  19154627.2                                 19         ANSWER TO FIRST AMENDED COMPLAINT
    Including Professional        231389-10006
         Corporations
